Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication filed on 23 JUN 2022.  
Amendments to claims 1, 7, 8, 25, 28 have been entered and considered. 
As such claims 1-11, 21-29 are present and examined. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11, 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Smullen et al (US 20170180284 A1, hereinafter Smullen), in view of Lu et al (US 20180332167 A1), hereinafter Lu.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

In reference to claim 1, 21, 25
Smullen teaches: A method comprising; a non-transitory computer readable medium storing instructions that when executed by at least one processor, cause a computer device to; and a system comprising at least one processor, and at least one non-transitory computer readable medium storing instructions that, when executed by the at least one processor cause the system to (at least fig 1 and related text):
receiving, from a third party system and at an electronic survey system, a data package comprising one or more attributes of a trigger event corresponding to a user action on [a] third party system (at least [fig 1, 3,  and related text]: enterprise data sources 102-1…102-N provide information about triggers to secure mobile communications platform 200, at [fig 2 and related text, including 0109], catalog module 206 provides enterprise data source descriptions to the system, i.e. trigger events, which include a user entering an alphanumeric query, and can include a user’s known interest in the app, at [0119] a user’s profile includes interest in “availing themselves of exclusive offers…The secure mobile communication platform 200 generates a sub-channel 210 for exclusive offers named, for example, "Special", and the promotions team of STARWOOD.RTM.  Hotel sends the exclusive deals and the exclusive packages with discounts to the consumer via a conversation in the sub-channel 212”and at  [fig 7 and related text, including 0129, 0138] a user opens the app of the enterprise data source; at [0125-0130, 0141, 0144-0146 , fig 9 and related text] “enterprise data sources” are third party systems that interact with the platform via their enterprise provided data, at [0165] enterprise data sources are access via the API i.e. the data package; and at fig 10 and related text, user’s interaction 1002-1 triggers the message 1004-1-4, i.e. the user’s query has indicated an interest in “women’s clothing on clearance today”)
querying a survey database within the electronic survey system to identify a first survey inquiry that matches the user interest, the first survey inquiry associated with a plurality of defined potential survey responses  (at least [fig 10 and related text] a user’s entry into the interface provides survey inquiry based on the demonstrated interest in the query; and at [0109, figs 13-15 and related text] “a user may enter an alphanumeric query for enterprise data sources 102 of interest using prompt 1302.  Referring to FIGS. 14 and 15, as the user enters the alphanumeric query, enterprise data sources 102 from the digital catalog 206 that match the partial query are displayed”; and in [fig 5d and related text including 0143]”… query is submitted to any electronic data source or system that retrieves electronic data and that has been designated for such purpose by the enterprise data source 102.  This can be, for instance, a system that references files or is capable of addressing any kind of non-transitory memory storage mechanism.” at [fig 16 and related text, “electronic file cabinet 226” is, at [0298] automatically populated with channel attachments” – i.e. a plurality of predefined survey responses per subchannel, at [0312] messages are stored per user per channel – i.e. the default plurality of messages are per customer, per subchannel, see also [figs 5f and related text, as well as [0317-0319]; in fig 10 and related text, the user enters a survey query, with messages 1004-2, 1004-4 as a “plurality of defined responses”)
analyzing, by at least one processor, the one or more attributes of the user event within the data package to determine a user interest based on the user action on the third party system (at least [009, 017, 021-023, 0168, 0315-0317] an “initial node” is identified, to be associated with the first electronic survey, i.e. the line of questioning regarding the reservations at dinner, see also [0290-0298] multiple survey options; at [fig 2 and related text, including 0109], catalog module 206 provides enterprise data source descriptions to the system, i.e. trigger events, which include a user entering an alphanumeric query, and at  [fig 7 and related text, including 0129, 0138] a user opens the app of the enterprise data source; this “triggers” the appropriate node of questioning) to determine ;  
providing, via an instant messenger platform, the first survey inquiry for presentation to the user within an instant messenger communication thread associated with the user (at least fig 10 and related text, as well as 0095, 0157] surveys are provided in the chat platform; see also [0315-0320, 0290-0298]);
receiving, via the instant messenger platform, an instant message response comprising natural language input by the user into the instant messenger communication thread (at least [0359-0360, 016, 032, 044-046, 050, 0157-0158] user responds to the first inquiry in the conversation/messenger window, at [0338-0339, 0349-062] free form messages may be received – see also fig 22 and related text); 
analyzing the instant message response to select a defined survey response from the plurality of defined potential survey responses, by determining that the natural language of the instant message response correlates to the defined survey response,  wherein the instant message response input by the user different than the defined survey response (at least [0232-0237,] the bot automatically changes the channel in response to a user’s response, i.e. a new topic, at [0227-0230] the automated bot reloads each previous response and inquires if a change in response is desired – i.e. thereby changing the node(s) loaded for the user, see also 0315-0320, 0290-0298] the response is collected and used to further route the remaining questions within the survey, the response may also be associated with a numerical value or vector in order to classify the communication, at 0338-0339, 0349-062 free form language mode activated – see fig 22 and related text” (ii) when a bot is designed to be conversational in tone and does not present the users with button options during chat flow (in a section or its entirety). Without the ability to a) recognize free form user input and b) the ability to appropriately process and respond to the free form user input…Thus, hyperspace is used in the specific use case scenario where the bot has been enabled to present the user with an option to provide free form inputs opposed to selecting button options or the like from a list picker. If the user provides input in such situations that is a non sequitur for the current place where the conversation is in the node graph, in that scenario hyperspace is invoked. So, when triggered by seemingly unresponsive user input given the location in the node graph that the conversation is in, hyperspace is invoked to perform a natural-language processing on the user input in which the question is asked as to what kind of matches can be obtained to the user input. In typical embodiments, hyperspace looks for a match at all available level labels (e.g., node tags 2211 in the current node graph 2208, node scope tag expressions 2206, and interface tag expressions 2204). In some embodiments, hyperspace looks for a match against all node tags 2211 of all nodes 2208 of all sub-channels 212 associated with a given primary communication channel 210…The hyperspace function receives the user's free form message entry and automatically evaluates the message content against all nodes in the graph of the node and in the graph of other nodes of each different associated with a given sub-channel, or the nodes of each bot associated with any sub-channel associated with a given primary channel.”) 
Providing, to a client device associated with a survey administrator, a survey results report comprising an indication of the defined survey response (at least [figs 24, 25 and related text] – at [0209] “Embodiments of the present disclosure provide reports…such as, for the primary communication channel 210, breakdown of data across sub-channels 212 and for sub-channels 212, breakdown of data across messaging channels, e.g., automated human interface modules 2202 and live messaging with the sub-channel administrator 392. For sub-channels, such reports provide a breakdown of data across nodes 2210 of each automated human interface module 2202 and the type of widget 2216, and live sessions (also lists automated human interface modules 2202, and objects 2310 delivered by the multimedia human interface module 2232.... For visual clarity, in some embodiments these reports will present numbers in/beside graphical indicators (e.g. circles, whose size and color depth reflects the size of the number to be displayed in comparison to all other numbers in the report). This allows the enterprise data source 102 administrator to quickly look at the report and identify where the most end users are.” See also [0211, 0212]
While Smullen as cited teaches all the limitations above, including requiring a trigger event which ultimately is used to select a chat line of questioning for a user, and while the reference at least arguably implies that the actions may take place within a third party system wherein a chat is provided, the reference does not explicitly describe the trigger event occurring on a third party system corresponding to a user action.  Lu however does teach: 
Receiving, from a third party system and at an electronic survey system, a data package comprising one or more attributes of a trigger event [on a third party system], the data package received based on the user action (at least fig 1 and related text including 015] chat bot is registered 100, and stored at bot storage 150, chat bot is registered by web application 160 (i.e. third party system); at [020] the web application 160 is a search engine which receives a query (i.e. trigger event), which is mapped to tags/keywords (i.e. attributes) at [016, 019, 020-023]; at [fig 4 and related text, including 028-029] the user initiates the trigger with a query on the third party application, i.e. for airfare, ) ; 
		In response to receiving the data package; 
Analyzing by at least one processor, the one or more attributes of the trigger even within the data package to determine a user interest based on the user action on the third party system (at least [016, 019, 020-023, fig 4 and related text] the tags and/or keywords in the query on the third party web service are used to match tags associated with a given chat bot; at [029-030] the user entering a query is returned with travel chat bots in addition to the content provided by the third party web service – i.e. the chat bots are supplemental and loaded from a separate location than the SERP information presented by third party web service; and at [031] an additional callback from the SERP could result in multiple airline chats being loaded/presented with the SERP); 
Querying a survey database within the electronic survey system to identify a first survey inquiry that matches the user interest (at least [fig 4 and related text including 027-031] “…chat bot server 416 may provide an initial conversation 428.  The initial conversation 428 may be displayed within the chat bot window 414 and may provide a user with an introductory message regarding the chat bot.”);
Providing, via a messenger platform, the first survey inquiry for presentation to the user within an instant messenger communication thread [of a user] (at least [fig 4 and related text, including 027-031] “…chat bot server 416 may provide an initial conversation 428.  The initial conversation 428 may be displayed within the chat bot window 414 and may provide a user with an introductory message regarding the chat bot.”); 
Receiving, via the messenger platform, an instant message response comprising natural language input by the user into the instant messenger communication thread (at least [fig 4 and related text including 027-31] “A user may enter a message or question in the browser 410.  The browser 410 may send the message 430 to the chat bot window 414.  The chat bot window 414 may pass the message to the chat bot server 432.” 
[selecting a defined survey response from response, in response to input from the user]  (at least [fig 4 and related text including 027-031] “…chat bot server 416 may respond with a response 436.  The response may be rendered 438 in the chat bot window 414.  In an example, the response may include a hyperlink to additional material.  For example, a user interacting with an encyclopedia chat bot may be provided with a link to additional information regarding a subject.”)
Smullen and Lu are analogous references, as they are both directed to improved methods of independent chat applications to interact with a user on a web page. It would have been obvious to one of ordinary skill in the art at the time of the invention to specifically include the third party interaction provisions of Lu, with the similarly automated chat provisions of Smullen, as Lu teaches that screening and providing appropriately sourced bots based on a user’s activity on a third party page would allow for more successful and beneficial integration of the technology itself (see 003). Lu cites to the natural usefulness of chatbots in providing augmented experiences on a webpage, and that they are often provided to enhance search results or activities on a webpage (see 011). Finally, and perhaps most persuasively, Lu specifically discloses that “an external company may have produced its own chat bot which may also be integrated into search results.  These chat bots may be selected and integrated into a search results page.  Within that context the user may engage with the chat bot, which may be a third-party chat bot, without navigating away from the search engine results page.” (see 011). 

In reference to claim 2,
Smullen/Lu teaches all the limitations above. Smullen further teaches: determining a data type of the first survey inquiry (at least [0264, 0266, 0281-0292, 0296-0297, fig 5e and related text] a user is presented with a button or a plurality of “types” of questions as a survey entry i.e. first question) , and based on the data type of the first survey inquiry, determining a requisite analysis to perform with respect to the instant message response input by the user, wherein analyzing the instant message response to select the defined survey response from the plurality of defined potential survey responses utilizes the requisite analysis(at least  [0264, 0266, 0281-0292, 0296-0297, fig 5e and related text] based on the response, the conversation continues; see also [fig 10 and related text] for example of continued correspondence). 

In reference to claim 3, 23
Smullen/Lu teaches all the limitations above. Smullen further teaches: converting the first survey inquiry from an electronic survey format to an instant messenger format, wherein providing the first survey inquiry to the instant messenger communication thread associated with the user comprises providing the first survey inquiry in the instant messenger form (at least fig 10 and related text, as well as 0095, 0157] surveys are provided in the chat platform; see also [0315-0320, 0290-0298], as well as [0112, 0176] for specific disclosure of instant messenger).

In reference to claim 4, 24
Smullen/Lu teaches all the limitations above. Smullen further teaches: wherein converting the first survey inquiry from the electronic survey format to in an instant messenger format comprises modifying the first survey inquiry to comprise natural messenger language utilizing a natural language processor (at least fig 10 and related text, as well as citations above, see also [040, 0339, 0352-0353, 0459-0475] for discussion of conversion of natural language processing both of user’s response and the chatbot level natural language processing).

In reference to claim 5, 26
Smullen/Lu teaches all the limitations above. Smullen further teaches: 
determining that the instant message response is unrelated to any of the plurality of defined potential survey responses (at least [0315-0320] a user’s natural language or inquiries responses trigger the bot/node change);
identifying based on the instant message response, a second survey inquiry within the second electronic survey (at least [0307, 0309, 315-0320] based on identifying the new/second node/chatbot, a “new” conversation is started; at [0290-0298] multiple surveys may be triggered based on the closure or other action of the user [0315-0320, 0290-0298] a “new” or “second” node/chatbot is triggered by a user’s response; a user may request a new conversation/bot or the system may automatically determine that a new bot/chatbot/node is needed);
providing, via the instant messenger platform, the second survey inquiry for presentation within  the instant messenger communication thread associated with the user (at least [0315-0320]). 

In reference to claim 6, 27
Smullen/Lu teaches all the limitations above. Smullen further teaches wherein analyzing the one or more attributes of the trigger even within the data package further comprises determining to determine at least one of a user identification for the user, a user input, or an event type (at least [0291] b) API identifying the first user, c) first communication, described as both a user input and an event type).

In reference to claim 7
Smullen/Lu teaches all the limitations above. Smullen further teaches: determining, based on the one or more attributes of the trigger event within the data package, a user identifier corresponding to the user action for the instant messenger platform (at least [fig 3, 4 and related text], user identifier 322 and 218, at [0146] user identifier in a customer identifier chat, at fig 23 and related text user identifier is used to maintain conversation history, and at [0508] “In some embodiments, the communication channel itself provides to the integration component enough identifying information on create a new user account (e.g., to uniquely identify a user) so that the user can be assigned a user identifier and be properly tracked as a known registered user within the secure mobile communications platform. Regardless of whether the user is identified or not, such embodiments allow communication with interested users of clients 104 and enterprise data sources 102 to occur.” See also example at [0344-0348] for exemplary customer ID process)- ; and 
Utilizing the user identifier to provide the first survey inquiry for presentation to the user within the instant messenger communication thread (at least [fig 3, 4 and related text], user identifier 322 and 218, at [0146] user identifier in a customer identifier chat, at fig 23 and related text user identifier is used to maintain conversation history, and at [0508] “In some embodiments, the communication channel itself provides to the integration component enough identifying information on create a new user account (e.g., to uniquely identify a user) so that the user can be assigned a user identifier and be properly tracked as a known registered user within the secure mobile communications platform. Regardless of whether the user is identified or not, such embodiments allow communication with interested users of clients 104 and enterprise data sources 102 to occur.” See also example at [0344-0348] for exemplary customer ID process, see also fig 5J and related text: “.. a conversation in a first sub-channel 212 in the corresponding plurality of sub-channels is associated with a respective primary communication channel is associated with the unique identifier corresponding to first user. The unique identifier is used as a basis for non-repudiation of the conversation. In some embodiments, the conversation in the first sub-channel 212 is used to conduct a purchase (or other form of transaction) by the first user from the corresponding enterprise data source 102 associated with the conversation.” )

In reference to claim 8
Smullen/Lu teaches all the limitations above. Smullen further teaches 
determining a hyperlink corresponding to third-party content on [a] third-party system relates to the information within the data package (at least [fig 10 and related text, as well as 0291, 0317, 0386, 0446] a link may be provided as in figure 10, but also the GUI may display “affordances” i.e. options within the GUI that the user may click or otherwise interact with to access the third party content, such as from “Target”); and
providing the hyperlink corresponding to [a] third-party content as part of the first survey inquiry (at least [fig 10 and related text, as well as 0291, 0317, 0386, 0446] link or affordance is displayed to the user via the GUI in the message(s)). 
receiving the instant message response comprises receiving an indication that the user interacted with the hyperlink (at least [fig 10 and related text, as well as 0291, 0317, 0386, 0446] the user clicking on the “affordance” or the link); and
generating the survey response to the first survey inquiry comprises creating a record of the user interaction with the hyperlink (at least [fig 10 and related text, as well as 0291, 0317, 0386, 0446] “…the bot knows the user clicked on the affordance…”). 
While Smullen as cited teaches all the limitations above, including requiring a trigger event which ultimately is used to select a chat line of questioning for a user, and while the reference at least arguably implies that the actions may take place within a third party system wherein a chat is provided, the reference does not explicitly describe the trigger event occurring on a third party system corresponding to a user action.  Lu however does teach: 
determining a hyperlink corresponding to third-party content on the third-party system relates to the information within the data package (at least [fig 4 and related text including 027-031] “…chat bot server 416 may respond with a response 436.  The response may be rendered 438 in the chat bot window 414.  In an example, the response may include a hyperlink to additional material.  For example, a user interacting with an encyclopedia chat bot may be provided with a link to additional information regarding a subject.”)
providing the hyperlink corresponding to the third-party content as part of [a]  survey inquiry (at least [fig 4 and related text including 027-031] “…chat bot server 416 may respond with a response 436.  The response may be rendered 438 in the chat bot window 414.  In an example, the response may include a hyperlink to additional material.  For example, a user interacting with an encyclopedia chat bot may be provided with a link to additional information regarding a subject.”).
Smullen and Lu are analogous references, as they are both directed to improved methods of independent chat applications to interact with a user on a web page. It would have been obvious to one of ordinary skill in the art at the time of the invention to specifically include the third party interaction provisions of Lu, with the similarly automated chat provisions of Smullen, as Lu teaches that screening and providing appropriately sourced bots based on a user’s activity on a third party page would allow for more successful and beneficial integration of the technology itself (see 003). Lu cites to the natural usefulness of chatbots in providing augmented experiences on a webpage, and that they are often provided to enhance search results or activities on a webpage (see 011). Finally, and perhaps most persuasively, Lu specifically discloses that “an external company may have produced its own chat bot which may also be integrated into search results.  These chat bots may be selected and integrated into a search results page.  Within that context the user may engage with the chat bot, which may be a third-party chat bot, without navigating away from the search engine results page.” (see 011). 

In reference to claim 9, 28
Smullen/Lu teaches all the limitations above. Smullen further teaches: wherein identifying a first survey inquiry comprises selecting the first survey inquiry from a first set of survey inquiries within the survey database (at least [0315-0320] sets of survey questions regarding the change of a reservation, at [0290-0298] survey bots are programmed to pose questions from each node).

In reference to claim 10
Smullen/Lu teaches all the limitations above. Smullen further teaches: successively providing each survey inquiry of the first set of survey inquiries for presentation to the user within the instant messenger communication thread associated with the user (at least [fig 10 and related text, as well as 0290-0298, 0315-0320] each question is presented sequentially via chat). 

In reference to claim 11, 29
Smullen/Lu teaches all the limitations above. Smullen teaches: further comprising, based on the analysis of the one or more attributes of the trigger event, of the data package, sending a communication to [a] third-party system to initiate direct communication between the user and [a] third-party (at least [0320, 0170, 0175, 0224] based on communications a user may be transferred from the chatbot to a live agent).
While Smullen as cited teaches all the limitations above, including requiring a trigger event which ultimately is used to select a chat line of questioning for a user, and while the reference at least arguably implies that the actions may take place within a third party system wherein a chat is provided, the reference does not explicitly describe the trigger event occurring on a third party system corresponding to a user action.  Lu however does teach: 
[Analysis of a trigger event on a third party system for subsequent action within the third party system] (at least fig 1 and related text including 015] chat bot is registered 100, and stored at bot storage 150, chat bot is registered by web application 160 (i.e. third party system); at [020] the web application 160 is a search engine which receives a query (i.e. trigger event), which is mapped to tags/keywords (i.e. attributes) at [016, 019, 020-023]; at [fig 4 and related text, including 027-31] the user initiates the trigger with a query on the third party application, i.e. for airfare, ). Smullen and Lu are analogous references, as they are both directed to improved methods of independent chat applications to interact with a user on a web page. It would have been obvious to one of ordinary skill in the art at the time of the invention to specifically include the third party interaction provisions of Lu, with the similarly automated chat provisions of Smullen, as Lu teaches that screening and providing appropriately sourced bots based on a user’s activity on a third party page would allow for more successful and beneficial integration of the technology itself (see 003). Lu cites to the natural usefulness of chatbots in providing augmented experiences on a webpage, and that they are often provided to enhance search results or activities on a webpage (see 011). Finally, and perhaps most persuasively, Lu specifically discloses that “an external company may have produced its own chat bot which may also be integrated into search results.  These chat bots may be selected and integrated into a search results page.  Within that context the user may engage with the chat bot, which may be a third-party chat bot, without navigating away from the search engine results page.” (see 011). 

In reference to claim 22
Smullen/Lu teaches all the limitations above. Smullen further teaches: wherein providing the first survey inquiry for presentation within the instant messenger communication thread associated with the user comprises providing the first survey inquiry to [a] third-party system, which causes [a] third-party system to provide the first survey inquiry to the instant messenger communication thread associated with the user (at least fig 10 and related text, as well as 0095, 0157] surveys are provided in the chat platform; see also [0315-0320, 0290-0298]).
While Smullen as cited teaches all the limitations above, including requiring a trigger event which ultimately is used to select a chat line of questioning for a user, and while the reference at least arguably implies that the actions may take place within a third party system wherein a chat is provided, the reference does not explicitly describe the trigger event occurring on a third party system corresponding to a user action.  Lu however does teach: 
wherein providing the first survey inquiry for presentation within the instant messenger communication thread associated with the user comprises providing the first survey inquiry to the third-party system, which causes the third-party system to provide the first survey inquiry to the instant messenger communication (at least [fig 4 and related text, including 027-031] “…chat bot server 416 may provide an initial conversation 428.  The initial conversation 428 may be displayed within the chat bot window 414 and may provide a user with an introductory message regarding the chat bot.”)). 
Smullen and Lu are analogous references, as they are both directed to improved methods of independent chat applications to interact with a user on a web page. It would have been obvious to one of ordinary skill in the art at the time of the invention to specifically include the third party interaction provisions of Lu, with the similarly automated chat provisions of Smullen, as Lu teaches that screening and providing appropriately sourced bots based on a user’s activity on a third party page would allow for more successful and beneficial integration of the technology itself (see 003). Lu cites to the natural usefulness of chatbots in providing augmented experiences on a webpage, and that they are often provided to enhance search results or activities on a webpage (see 011). Finally, and perhaps most persuasively, Lu specifically discloses that “an external company may have produced its own chat bot which may also be integrated into search results.  These chat bots may be selected and integrated into a search results page.  Within that context the user may engage with the chat bot, which may be a third-party chat bot, without navigating away from the search engine results page.” (see 011). 
Response to Arguments
Applicant’s arguments as filed on 23 JUN 2022 have been fully considered.
Examiner acknowledges Applicant’s summary of the Interview held on 19 MAY 2022, as noted on page 12.  
Applicant’s remarks regarding the rejection under 35 USC 101 have been fond persuasive – Applicant has identified support in the specification for the improved memory usage, and has clearly identified how this usage is reflected in the claims therein. As such Examiner finds that a practical application of the abstract idea is present. 
Applicant’s amendments and remarks regarding the rejection under 35 USC 112 are found persuasive and as such the rejection is withdrawn. 
Applicant’s remarks regarding the prior art rejections begin on page 15. Examiner notes that additional citations to the references have been added to the rejection in view of the amended limitations. Applicant summarizes Smullen/Lu briefly on pages 15/16. Applicants remarks regarding the channel are not found persuasive – Smullen teaches that the channels are pre-loaded responses for a given client and a given line of inquiry. The channel provides the “defined survey responses.” Applicant’s remarks regarding Lu are found to be unpersuasive, as Lu is not primarily cited to the limitations in question. Examiner extends this opinion to the remarks regarding claims 21, 25 and/or any related dependent claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622